DETAILED ACTION
This Detailed Action is a response to Applicant’s Request for Continued Examination filed on or about 9 March 2021. 
Applicant has cancelled Claims 4, 5, 10, and 11.
Claims 1 and 7 are allowed. 
Claims 2, 3, 6, 8, 9, 12, and 13 are allowed because they depend from an allowable base claim. 
Any objections or rejections not maintained in this Detailed Action are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to Korean Application KR10-2015-0113935.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant argues the amended claims overcome Examiner’s 35 USC 112(a) rejection of Claim 13.  Applicant’s argument is persuasive. 
Applicant argues the amended claims overcome Examiner’s 35 USC 103 rejection of Claims 1 and 7.  Applicant’s argument is persuasive. 
Applicant argues Claims 2, 3, 6, 8, 9, 12 and 13 depended either from Claim 1 or Claim 7.  Because Claims 1 and 7 stand patentable, dependent Claims 2, 3, 6, 8, 9, 12 and 13 are allowable as depending from an allowable base claim.  Applicant’s argument is persuasive. 

Reasons for allowance
A complete and thorough search of the prior are was made that included searches of the USPTO’s patent database, non-patent literature, and a general search of the web for related art.  
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the applicant has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II).  
Briefly touching on the above requirements, this Examiner has identified the utility of the present invention is reducing I/O overhead by including swap through compression.  Specification [0041].  Applicant’s invention accomplishes this task by storing a compressed page in a swap area.  Specification [0048].  
The novelty of Applicant’s swap through compression is defined by Claims 1 and 7.  The allowable subject matter of Claim 1 is:
A method of an electronic device, the method comprising: 
determining a magic bit among bits of a first page, based on a number of times of change of data value in the first page during a predetermined time, wherein the magic bit is a bit that belongs to the bits of the first page and that has a frequently changed data value while data of the first page is by plural times changed and stored; 

dividing the first page into a first partial page and a second partial page, wherein the first partial page includes the magic bit, and the second partial page excludes the magic bit; 

changing an original value of the magic bit to a specific value; 

generating meta data indicating the changed original value of the magic bit; 

compressing the first partial page in which the original value of the bit among bits of the first page is changed to the specific value; 

compressing the second partial page; 
after compressing the first partial page and the second partial page, identifying whether first data including the specific value is identical to second data included in a compressed second page stored in a memory; and 

storing, in case that the first data is identical with the second data, the compressed first page and the meta data in the memory, by merging the compressed first partial page and the second partial page into the compressed second page, 
wherein an index of the meta data is mapped to an address of the compressed first page, and 
wherein the index of the meta data includes the original value corresponding to the specific value or an address of an area where the original value is stored.

The closest prior art includes Hans et al (2011/0307659 A1 referred hereinafter as Hans) and Lee et al (US 2016/0117116 A1 referred hereinafter as Lee.).  Hans discloses a hardware accelerated lossless data compression invention.  Hans [0052-0053] teaches an intelligent storage system capable of deduplication and data compress.  Hans relies “an orginal value of a bit” as the bits making up entries in the vLUN location map.  Hans [0055].  Hans does not disclose “determining a magic bit among bits of a first page, based on a number of times of change of data value in the first page during a predetermined time, wherein the magic bit is a bit that belongs to the bits of the first page and that has a frequently changed data value while data of the first page is by plural times changed and stored” as set forth in Applicant’s Claims 1 and 7.   
Lee discloses an electronic device and a method for managing memory space.  Lee [0008] teaches compressing pages and creating hash value for the compressed pages.  Lee’s invention then determines whether the compressed data is already present by comparing hash vales among a plurality of compressed pages.  Lee [0008].  However, Lee does not teach “dividing the first page into a first partial page and a second partial page, wherein the first partial page includes the magic bit, and the second partial page excludes the magic bit; changing an magic bit to a specific value; generating meta data indicating the changed original value of the magic bit; and compressing the first partial page in which the original value of the bit among bits of the first page is changed to the specific value” as set forth in Applicant’s Claims 1 and 7.  
Therefore, in light of the searches conducted within the USPTO’s patent database, a search of the prior art, a non-patent literature search, and a review of the current art Applicant has distinguished the claims in this application from the state of the current art.  Because there are not any other outstanding rejections and no art could be located that teaches Applicant’s claimed invention, Applicant’s invention is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (570) 271-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN FRANCIS WOJTON/Examiner, Art Unit 2138                      

/Michael Krofcheck/Primary Examiner, Art Unit 2138